ICJ_088_Lockerbie_LBY_GBR_2003-09-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 2003
2003
10 September
General List
No. 88
10 September 2003

CASE CONCERNING QUESTIONS OF INTERPRETATION AND APPLICATION
OF THE 1971 MONTREAL CONVENTION ARISING FROM
THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 88 of the Rules of
Court,

Having regard to the Application filed in the Registry of the Court on 3 March 1992, by
which the Great Socialist People’s Libyan Arab Jamahiriya instituted proceedings against the
United Kingdom of Great Britain and Northern Ireland in respect of a “dispute between Libya and
the United Kingdom concerning the interpretation or application of the Montreal Convention” of
23 September 1971 for the Suppression of Unlawful Acts against the Safety of Civil Aviation,

Having regard to the Order of 19 June 1992, by which the Court fixed 20 December 1993
and 20 June 1995 as the time-limits for the filing, respectively, of the Memorial of Libya and the
Counter-Memorial of the United Kingdom,

Having regard to the Memorial filed by Libya and the preliminary objections submitted by
the United Kingdom, within the time-limits thus fixed,

Having regard to the Judgment of 27 February 1998, by which the Court gave its decision on
the preliminary objections,

Having regard to the Order of 30 March 1998, by which the Court fixed 30 December 1998
as the time-limit for the filing of the Counter-Memorial of the United Kingdom, and to the Order of
17 December 1998, by which the Senior Judge extended that time-limit to 31 March 1999,
-2-

Having regard to the Counter-Memorial filed by the United Kingdom within the time-limit
thus extended,

Having regard to the Order of 29 June 1999, by which the Court, taking account of the
agreement of the Parties and the special circumstances of the case, authorized the submission of a
Reply by Libya and a Rejoinder by the United Kingdom and fixed 29 June 2000 as the time-limit
for the filing of the Reply of Libya,

Having regard to the Reply filed by Libya within the time-limit thus fixed,

Having regard to the Order of 6 September 2000, by which the President of the Court fixed
3 August 2001 as the time-limit for the filing of the Rejoinder of the United Kingdom,

Having regard to the Rejoinder filed by the United Kingdom within the time-limit thus fixed;

Whereas by a letter dated 9 September 2003, filed in the Registry on the same day, the
Agents of the two Parties jointly notified the Court that “the Libyan Arab Jamahiriya and the
United Kingdom have agreed to discontinue with prejudice the proceedings initiated by the Libyan
Application filed on 3 March 1992”,

Places on record the discontinuance with prejudice, by agreement of the Parties, of the
proceedings instituted on 3 March 1992 by the Great Socialist People’s Libyan Arab Jamahiriya
against the United Kingdom of Great Britain and Northern Ireland; and

Directs that the case be removed from the List.

Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this tenth day of September, two thousand and three, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of the Great
Socialist People’s Libyan Arab Jamahiriya and the Government of the United Kingdom of Great
Britain and Northern Ireland, respectively.

(Signed) SHI Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
